Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  This application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid. Applicant's submission filed on 02/14/2022 has been entered.

Status of Claims
Claims  1, 4, 7, 9-16, and 19 have been amended.  Claims 1, 3-4, 6-7, 9-16, and 18-20, as filed 02/14/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
Regarding the rejection under 35 USC 101, Applicant argues (page 8-10 of the Remarks dated 02/14/2022)  that the amended claims are directed to a practical application because claim 1 is not directed to a method of organizing human behavior. Specifically, Applicant asserts that accessing, analyzing and updating predictive models via the interaction of electronic devices is not any of the fundamental economic principles (including mitigation of risk). This argument is not persuasive.  Claim 1 recites a series of steps to take in historical data, train a train a machine learning model,  generate a risk score representing a risk of loss, select a workflow path, and display data if the risk score exceeds a threshold. The workflow path appears to be a decision to display or not display the data. This display of related to the risk of loss. This is a form of mitigation of risk. 
Further regarding the rejection under 35 USC 101, Applicant argues (page 11 of the Remarks) that the instant invention improves the efficiencies and performance of the processor (see at least paragraph [0001]). The examiner notes that "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept (See MPEP §2106.05(f)(2). What is asserted by Applicant is not an improvement to the functioning of a computer, or to any other technology or technical field, as specified under MPEP § 2106.05(a). What Applicant is asserting is, if anything, an improvement to the business process of determining risk, which is a fundamental economic practice and non-statutory subject matter. (Alice Corp v. CLS Bank International 573 US 204 (2014)) Thus, the amended claims do not provide limitations that are indicative of integration into a practical application as suggested by the 2019 PEG.
Further regarding the rejection under 35 USC 101, Applicant argues (pages 11-12 of the Remarks) that Cosmokey Solutions. v. Duo Security, regarding increasing computer and network security, is relevant to the instant claims. This argument is not persuasive. It is not clear how an encrypted database prevents a third party from fraudulently identifying itself as the user. 
Further regarding the rejection under 35 USC 101, Applicant argues (pages 12-13 of the Remarks) that Example 39, relating to training a neural network, is relevant to the instant amended claims. This argument is not persuasive. Example 39 recites a series of steps to improve the functioning and efficiency of training the neural network. The instant claims do not recite a process to improve the functioning or efficiency of the neural network. Rather, they recite the use of a neural network to calculate a risk score.
The October 2019 Update clarifies how additional elements can impose meaningful limits on a recited judicial exception: “Consideration of improvements is relevant to the integration analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology. See, e.g., Rapid Litigation Management Ltd. v. CellzDirect, Inc., in which the court noted that a claimed process for preserving hepatocytes could be eligible as an improvement to technology because the claim achieved a new and improved way for preserving hepatocyte cells for later use, even though the claim is based on the discovery of something natural.  Notably, the court did not distinguish between the types of technology when determining that the invention improved technology. However, it is important to keep in mind that an improvement in the judicial exception itself (e.g., a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int' l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  Note, there is no requirement for the judicial exception to provide the improvement. The improvement can be provided by one or more additional elements (as in Diehr), or by the additional element(s) in combination with the recited judicial exception (as in Finjan).73 Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field.” (October 2019 Eligibility Update, page 13)
Drawing attention to the emphasized section, improvements in the judicial exception itself (e.g. a recited fundamental economic concept) are not an improvement in technology. In the current case, regardless of whether or not applicant's invention improves the operation of the enterprise by reducing the number of electronic messages created and transmitted, improving a method, algorithm, or process 
Regarding the rejection under 35 USC 103, Applicant argues (pages 13 of the Remarks) that the cited references do not teach or suggest a) calculating an insurance risk score based on a “building per square foot limit”; b) (claim 13) the attribute values including all of a property deductible amount and a business personal property limit; and c) (claim 14) the attribute values of all of (i) a construction occupancy protection and exposure attribute, (ii) a census attribute, and (iii) a geography attribute. Applicant's arguments are persuasive.  The cited references do not teach or suggest the limitation of claims 1, 16 and 19: “an interactive user display … includes all of: (1) an image of the property and building, (2) a linear graphical representation of the calculated risk score, and (3) an indication of the selected workflow path.” The rejection under 35 USC 103 is withdrawn.

Claim Rejections - 35 USC § 101
Claim(s) 1, 3-4, 6-7, 9-16, and 18-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “system for generating risk scores”. 
Claim 1 is directed to the abstract idea of “determining risk scores and displaying alerts for data associations” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “(a) a potential association data store containing … records representing a plurality of potential associations  for properties each property having a building, and the enterprise and, for each potential association, a[n] … record identifier and a set of attribute values; (b) a historical data store containing … records representing prior associations with the enterprise and, for each prior association, a[n] …. record identifier, a set of attribute values, and at least one prior result; (c)  … coupled to the potential 
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a potential association data store (database); a historical data store; an automated scoring analysis computer; a front-end application computer server, and a communication port”  represent the use of a computer as a tool to perform an abstract idea and/or does no more than 
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of determining risk scores and displaying alerts for data associations using computer technology (e.g. databases and computing systems).Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
Independent claims 16 and 19 recite the same abstract idea and are rejected for similar reasons. 
The dependent claims recite additional elements such as “a risk score calculated based on automated image recognition”.  These additional elements of the claim so no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of determining risk scores for data associations.
Dependent claims 3-4, 6, 9-15, 18 and 20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 


Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050144114 (Ruggieri) [0204] project future losses  Page 35 (appendix) “employee satisfaction”
US 20070260499 (Greef) teaching [0009] a workflow path and a visual process layout.
US 20160248800 (Ng) [0026]  insurance brokers may also utilize the present technology. [0138] employee sentiment  [0143] aggregate risk score 
US 20120284052 (Saukas) [0135] risk score and “job demand and/or job satisfaction”
US 20100205016 (Chen) teaches a system for determining financial exposure.
US 20140244317 (Roberts) teaches receiving third party data for determining risk.
US 20150187011 (Purandare) teaches a system for evaluating insurance product underwriting and rating data.
US 20170301028 (Strabel) [0035] Other examples of attribute values might be associated with information about the insurance policy, such as a property deductible amount, a business personal property limit, a building limit, and/or a building limit per square foot. [Same applicant, not available as prior art]
US 20180124098 (Carver) incident triage scoring engine, includes workflow path.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	
/CLAIRE A RUTISER/Examiner, Art Unit 3692